PER CURIAM.
We are of the opinion that, upon the facts presented, we ought not to interfere with the discretion exercised by the court at Special Term in placing this action on the preferred calendar for trial. If the trial, however, necessarily occupies more than two hours, as the attorney for the appellant contends it will, then the trial court should exercise the discretion which it has, and send the case to the foot of the general calendar.
The order appealed from is affirmed, with $io costs and disbursements.